—Application by the appellant pro se, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 5, 1992 (People v Ayala, 186 AD2d 577), affirming a judgment of the County Court, Westchester County, rendered June 30,1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Rosenblatt, Thompson and Sullivan, JJ., concur.